594 F.3d 1080 (2010)
UNITED STATES of America, Plaintiff-Appellee,
v.
Guillermo AGUILA-MONTES DE OCA, Defendant-Appellant.
No. 05-50170.
United States Court of Appeals, Ninth Circuit.
February 3, 2010.
Mark R. Rehe, U.S. Attorney, Esquire, Office of the U.S. Attorney, San Diego, CA, for Plaintiff-Appellee.
Vincent James Brunkow, Esquire, Assistant Appellate Supervisor, Steven Francis Hubachek, Esquire, Federal Defenders of San Diego, Inc., San Diego, CA, Chase Scolnick, Assistant Federal Public Defender, FPDCA-Federal Public Defender's Office, Santa Ana, CA, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.